Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 19, 22 and 26-42 are pending. Claims 1 and 19, 32 are withdrawn. Claims 22 and 26-31, and 33-42 are examined below.

Election/Restrictions
Applicant’s election without traverse of group V, species VII (fig. 7) in the reply filed on 8/29/2022 is acknowledged. Claim 32 is withdrawn as does not conforming to species VII.

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22, line 5, states “electrolyte membrane 1, and”. Please delete the 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 26-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 22, applicant elected species VII, fig. 7, wherein the solid electrolyte forms the sides of the channel, the ions transport through the sides of the channel. Applicant has indicated claims 22 and 26-42 read on the species. But applicant states the solid electrolyte is “in” the channel and also that the solid electrolyte “separates” the channel. It is not clear by what is meant “in” the channel, perhaps as in the sidewalls of the channel if it reads on the selected species. The examiner is interpreting the claim language to read on the species, see claim interpretation below. Claims 26-42 are rejected as dependent on claim 22.

Regarding claims 29 and 40, applicant recited a perovskite-type oxide with the formula (Li, La)TiO3, without specifying what structure comprises the material. These claims can not be examined without identifying the structure. 

Regarding claims 30 and 41, applicant recites the method comprises a NASICON-structured lithium electrolyte. It is unclear whether this is a new electrolyte or the material forming the electrolyte of claim 22. The examiner has interpreted the material to be the type of electrolyte as called out in claim 22 rather than a second electrolyte. This interpretation is consistent with applicant’s specification.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 32 language is a repeat of language in claim 22.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretations
The examiner notes that in view of the specification, channel does not refer to the pores of a membrane through which ions pass, but rather the actual shape of the membrane, see elected species fig. 7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swonger et al. (US 2016/0351889) in view of Muffoletto et al. (US 5, 716,735) as evidenced by Michigan DEQ (Activated Sludge Process Control) (https://www.michigan.gov/-/media/Project/Websites/egle/Documents/ Programs/WRD/Operator-Certification/activated-sludge-manual.pdf? rev=18ceb928163f4dac8689e2f34dd365ae, downloaded 9/24/2022)

Regarding claim 22, 26 and 27, Swonger discloses a method for selectively extracting alkaline metals (i.e. lithium) (see abstract), the method comprising: 
providing a first solution (electrolyte 18) comprising a concentration of alkaline ions; 
selectively passing the alkaline ions through a solid state ionic conductive electrolyte membrane (membrane a lithium ion conductive glass-ceramic-barrier 28, which comprises 30 and 32); and 
extracting the alkaline ions (i.e. lithium) passed through the solid state ionic conductive electrolyte membrane (i.e. lithium deposited on cathode 16) (see figs. 1 and 2, paragraphs [0069]-[0070]). 
Swonger discloses a planar membrane and therefore does not disclose wherein the solid state ionic conductive electrolyte membrane comprises a multi-channel structure and a solid-state ionic conductive electrolyte in the multi-channel structure (claim 22);
wherein the multi-channel structure comprises a plurality of channels formed therein, wherein adjacent channels of the plurality of channels are separated by the solid-state ionic conductive electrolyte membrane (claim 26);
 wherein the adjacent channels are alternatively plugged at opposing ends forming a flow-through monolith (claim 27).
Muffoletto is analogous art to Swonger as Muffoletto discloses a membrane (76) forming a serpentine structure through which lithium ions pass to an electrode (see fig. 7, abstract and col. 6). As evidenced by Michigan DEQ, a serpentine shape is used to increase the surface area/length of the membrane increasing efficiency of the membrane (see Michigan DEQ section VII, page 48-49, or page 4 or section VII, which starts on page 45-46). The serpentine shape forms a channel via the folds, which are closed at one end, made up of the membrane material.
Therefore it would be obvious to a person having ordinary skill in the art to modify the shape of the membrane of Swonger to comprise a serpentine shape, i.e. multiple channels, each channel separated by the membrane, the channels closed at one end, as a serpentine shape increases the length/surface area of the membrane increasing efficiency.

Regarding claim 30, modified Swonger discloses a method of claim 22, wherein the solid state ionic conductive electrolyte membrane comprises a NASICON-structured lithium electrolyte (see paragraph [0088]).

Regarding claim 31, modified Swonger discloses a method of claim 22, further comprising providing a second solution comprising a second concentration of alkaline ions, the first concentration of alkaline ions being higher than the second concentration of alkaline ions, wherein the solid-state ionic conductive electrolyte membrane separates the first solution from the second solution, wherein the multi-channel structure comprises a multi-channel porous support structure and a solid-state ionic conductive electrolyte is in the multi-channel porous support structure (see discussion of claim 22, 26 and 27, and Swonger (see paragraph [0077]) (the concentration of the lithium ions in the second electrolyte inherently less as lithium is being deposited on the cathode. The concentration differential a requirement for the apparatus to function.

Regarding claims 32 and 33, Swonger discloses a method of claim 22, wherein the multi-channel porous support structure further comprises a plurality of channels formed therein, wherein adjacent channels of the plurality of channels are separated by porous walls of the porous support structure (see discussion of claim 26, i.e. serpentine shape).

Regarding claim 34, Swonger discloses a method of claim 33, wherein the solid-state ionic conductive electrolyte is disposed on the porous walls of the porous support (i.e. 28 comprising the electrolyte 30 and the support 32, see paragraphs [0069]-[0070] and [0093[).

Regarding claim 35, Swonger discloses a method of claim 33, wherein the plurality of channels comprises a plurality of first channels, a plurality of second channels adjacent to the plurality of first channels and separated from the plurality of first channels by the porous walls, i.e. serpentine shape, (see discussion of claim 22, 26 and 27, and Muffoletto fig. 7).

Regarding claim 36, modified Swonger discloses a method of claim 35, wherein the plurality of first channels and the plurality of second channels are alternatively pugged at opposing ends forming a flow-through monolith, i.e. serpentine shape (see discussion of claim 22, 26 and 27, and Muffoletto fig. 7).

Regarding claim 37, modified Swonger discloses claim 33, wherein the solid-state ionic conductive electrolyte is disposed on the porous walls within one of the plurality of first channels. Swonger as modified by Muffoletto further discloses the membrane disposed on the plurality of second channels (see Muffoletto col. 6).
The court has held it would be obvious to a person having ordinary skill in the art to multiply the layers of the electrolyte composite as mere duplication of parts has no patentable significance (see MPEP § 2144.044 VI, B)

Regarding claim 38, modified Swonger discloses a method of claim 37, wherein the plurality of first channels and the plurality of second channels are alternatively pugged at opposing ends forming a flow-through monolith, i.e. serpentine shape (see discussion of claim 22, 26 and 27 and Muffoletto fig. 7).

Regarding claim 41, modified Swonger discloses a method of claim 31, comprises a NASICON-structured lithium electrolyte (see Swonger paragraph [0088]).

Regarding claim 42, Swonger discloses a method of claim 31, wherein alkaline ions are passed through a multi-channel solid-state ionic conductive electrolyte membrane structure with a plurality of first channels adjacent to a plurality of second channels are alternatively pugged at opposing ends forming a flow-through monolith, i.e. a serpentine shape (see discussion of claims 22, 26 and 27, and Muffoletto fig. 7).


Claims 28 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Swonger et al., Muffoletto et al. and evidenced by Michigan DEQ as applied to claims 22 and 31 above, and further in view of Eisele et al. (US 2014/0295287).
Regarding claim 28 and 39, modified Swonger discloses a method of claim 22 and 31, respectively, wherein the solid state ionic conductive electrolyte membrane comprises a garnet-like structure oxide material (see Swonger paragraphs [0077], [0085] and [0088]-[0090]).
Modified Swonger does not disclose a garnet of the general formula: 
Lin[A(3-a'-a”) A'(a')A"(a")][B (2-b'-b") B'(b’)B "(b")][C'(c’)C"(c”)]O12, 
a. where A, A', and A" stand for a dodecahedral position of the crystal structure, 
i. where A stands for one or more trivalent rare earth elements, 
ii. where A' stands for one or more alkaline earth elements, 
iii. where A" stands for one or more alkaline metal elements other than Li, and 
iv. wherein 0<a’<2 and 0<a”<1;
b. where B, B', and B" stand for an octahedral position of the crystal structure, 
i. where B stands for one or more tetravalent elements, 
ii. where B' stands for one or more pentavalent elements, 
iii. where B" stands for one or more hexavalent elements, and
iv. wherein  0<b’, 0<b”, and b’ + b” < 2;
c. where C' and C" stand for a tetrahedral position of the crystal structure, 
i. where C' stands for one or more of Al, Ga, and boron, 
ii. where C" stands for one or more of Si and Ge, and
iii. wherein 0<c’<0.5, and 0<c”<0.4; and
d. wherein n=7+a’+2•a”-b’-2•b”-3•c’-4•c” and 5.5<n<6.875.
Eisele is analogous art to Swonger as Eisele discloses a lithium conducting garnet-like oxide (see abstract).

Eisele further discloses wherein the garnet-like oxide comprises the formula: 
Lin[A(3-a'-a”) A'(a')A"(a")][B (2-b'-b") B'(b’)B "(b")][C'(c’)C"(c”)]O12, 
a. where A, A', and A" stand for a dodecahedral position of the crystal structure, 
i. where A stands for one or more trivalent rare earth elements (La, Y, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm and/or Yb), 
ii. where A' stands for one or more alkaline earth elements (Ca, Sr and/or Ba), 
iii. where A" stands for one or more alkaline metal elements other than Li (Na, and/or K), and 
iv. wherein 0<a’<2 and 0<a”<1;
b. where B, B', and B" stand for an octahedral position of the crystal structure, 
i. where B stands for one or more tetravalent elements (Zr, Hf and/or Sn) 
ii. where B' stands for one or more pentavalent elements (Ta, Nb, Sb and/or Bi), 
iii. where B" stands for one or more hexavalent elements (Te, W and Mo), and
iv. wherein  0<b’, 0<b”, and b’ + b” < 2;
c. where C' and C" stand for a tetrahedral position of the crystal structure, 
i. where C' stands for one or more of Al and Ga, 
ii. where C" stands for one or more of Si and Ge, and
iii. wherein 0<c’<0.5, and 0<c”<0.4; and
d. wherein n=7+a’+2•a”-b’-2•b”-3•c’-4•c” and 5.5<n<6.875.
Eisele discloses that this specific formula of garnet-like oxide has fewer locations for lithium traps and therefore increases mobility of the lithium ions (see paragraph [0017]).
Therefore, it would be obvious to a person having ordinary skill in the art to modify Swonger by utilizing the garnet-like oxide formula of Eisele in order to have fewer lithium traps, increasing lithium mobility.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chung et al. (US 2015/02585501).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721